DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 17-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally elected claims were directed to a device while new claims 17-18 are directed to a method non-elected by original presentation.  Claims 17-18 include a different special technical feature, i.e. preventing premature activation of platelets, than the originally elected claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2012/0003709) in view of Hendriks et al. (WO 2016/193412) and further in view of Laugharn et al. (US 6,719,449).

Regarding claim 1 Fukui et al. discloses a biological cell preservation arrangement (See Fukui Abstract wherein the device is for cell culture, i.e. preservation) comprising: a chamber being a fluid retaining space configured to retain a volume of fluid and retain biological cells (See Fukui Figs. 5A-5E wherein a chamber 500 is provided to contain a volume of fluid and biological cells.
 an impermeable deformable membrane within the chamber and (See Fukui Figs. 5A-5E and [0010] wherein an impermeable deformable membrane, i.e. deformable material layer, is provided in the chamber.  The recited materials are impermeable to cells.)
actuator arrangement configured to deform the deformable membrane, with the membrane retaining its-impermeability, the actuator arrangement being controllable to change in a surface topology of the deformable membrane the deformable membrane  arranged such that  surface topology change  impels a pattern of fluid flow  within the volume of fluid, in which fluid is exchanged between a 

Fukui et al. discloses that the actuator may be any of a number of different types but does not specifically disclose an electroactive polymer, i.e. EAP.
Hendriks discloses an actuator comprising an electroactive polymer actuator arrangement configured to deform a deformable membrane, the electroactive polymer actuator arrangement being controllable to change in a surface topology of the deformable membrane. (See Hendriks Abstract and Figs. 3-4 wherein an EAP 52 is configured to deform a deformable membrane 50 in response to electrical input.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide an actuator formed from an electroactive polymer as described by Hendriks in the device of Fukui et al. because such an actuator is known in the art to provide actuation of a deformable membrane and such an actuator provides precise control, fast response, and easy manufacturing and integration which would be desirable in the device of modified Fukui et al.
	Furthermore since the prior art of Hendriks recognizes the equivalency of electrostrictive polymers and piezoelectric materials in the field of actuators, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the piezoelectric actuator of Fukui et al. with the electrostrictive polymers of Hendriks as it is merely the selection of functionally equivalent actuators recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
	It is noted that limitations directed to materials worked on, i.e. cells and fluid media, and intended uses, i.e. movement of fluids, do not define structural elements which differentiate the 

modified Fukui discloses all the claim limitations as set forth above but does not specifically disclose wherein the chamber is a fluidically closed chamber for retaining said volume of fluid in use.

Laugharn et al. discloses a device for cell culture and stimulation and that it is known in the art to provide a fluidically closed cell culture space in order to provide a sterile environment for cell culture. (See Laugharn Abstract Col. 4 Lines 10-15 and Col. 5 Lines 33-39)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a fluidically closed space as described by Laugharn et al.  in the device of modified Fukui because such sealed spaces are known to be provided in cell culture devices so that cell culture may be performed in a sterile environment without contamination as would be desirable in the device of modified Fukui.

modified Fukui discloses all the claim limitations as set forth above as well as the device further comprising a controller configured to control the electroactive polymer actuator arrangement to effect said controlled change in a surface topology of the deformable membrane. The controller changes the surface topology in a sequence of topology changes to produce a flow of the fluid in a direction that corresponds to a direction of the sequence of topology changes and is parallel to a plane of the deformable membrane. (See Fukui [0056-[0059] and Figs. 2A-2C wherein a controller is configured to control actuator movement and changes in surface topology of the membrane. The controller is a programmable computer and is fully capable of being programmed to perform and activation pattern including one which results in a flow of the fluid in a direction that corresponds to a direction of the 

Regarding claim 4 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the controller   is   configured to effect regular or recurrent changes in said surface topology of the membrane on a continuous basis. (See Fukui [0059] wherein a controller provides periodic, i.e. recurrent, changes in the surface topology of the membrane on a continuous basis to create fluid flow.)

Regarding claim 5 modified Fukui discloses all the claim limitations as set forth above as well as the device, wherein the deformable membrane   at least partially bounds the fluid retaining space. (See Fukui Figs. 5A-5E wherein the deformable membrane at least partially bounds a lower surface of a fluid retaining space 502)

Regarding claim 6 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein said surface topology change comprises surface deformations of the deformable membrane directed inward and outward of the fluid retaining space the inward deformations being balanced volumetrically with the outward deformations such that there is a zero net change in the volume of the fluid retaining space before and after the topology change. (See Fukui Figs. 3A-3C wherein inward and outward deformations are balanced, i.e. 8 actuators are deformed inward while 8 are deformed outward 3A, and subsequently each actuator position is reversed 3C such that fluid volume remains unchanged.)

Regarding claim 7 modified Fukui discloses all the claim limitations as set forth above as well as the device, wherein  the electroactive polymer actuator arrangement comprises an array of actuator elements, each comprising an electroactive polymer that is actuatable to undergo a bending action. (See Fukui et al. Figs. 3A-4 wherein there are an array of actuator elements 204 and each comprises an EAP as described above and See Hendriks wherein the EAP is actuatable to undergo a bending action.)

Regarding claim 8 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the electroactive polymer actuator arrangement   comprises an actuating layer, the actuating layer comprising said array of actuator elements and   the electroactive polymer actuator arrangement comprises a layer of electroactive polymer and wherein each actuator element comprises a segment of the layer of electroactive polymer. (See Fukui Figs. 1A wherein there is an actuating layer 107/104 comprising an array of actuator elements 104 comprising a layer of EAP as described above an each actuator element 104 comprises a segment of EAP.)

Regarding claim 9 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein each actuator element is electrically drivable to move between a first stable actuation position and a second stable actuation position. (See Fukui Fig. 4 and Hendriks Col. 2 Lines 30-35 wherein each actuator is electrically drivable between first and second stable positions.)

Regarding claim 10  modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the arrangement is a cell culturing arrangement, and the pattern of fluid flow is for enabling nutrient replenishment of cells located at or proximal to the deformable membrane. (See Fukui Abstract and [0064] wherein the device is used for cell culture and movement of cells/media)


Regarding claim 11 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the arrangement comprises a substrate for culturing biological cells, the substrate being arranged within the chamber, and the substrate is adapted to retain the cells on the substrate and wherein the substrate forms at least part of a chip for organ-on-a-chip cell growth.(See Fukui Abstract Figs 505E wherein there is a substrate, i.e. container walls for culturing cells and [0064] wherein the device is used for cell culture and movement of cells/media and thus is a cell growth part of a chip for organ-on-a chip cell growth) Also See Fuki wherein the chamber is closed via placement in an incubator. 
	It is noted that limitations directed to materials worked on, i.e. cells and media, and intended uses, i.e. cell retaining, do not define structural elements which differentiate the claimed invention from the cited prior art as the prior art is fully capable of being utilized in such a manner. See MPEP 2114 and 2115.

Regarding claim 12 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the arrangement is a blood storage arrangement and wherein the deformable membrane is for agitating blood stored within the fluid retaining space to prevent activation of platelets within the blood and/or to prevent coagulation of the blood. (See Fukui [0064] wherein the device may be utilized with various types of cells and also see Fuki [0059] wherein the chamber may be a bag, i.e. which is fully capable of holding and processing blood therein.)


Regarding claim 13 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the deformable membrane   forms at least a portion of an enclosing wall of the fluid retaining space and the electroactive polymer actuator arrangement   comprises an actuation layer comprising an electroactive polymer, the layer being disposed in engaging fashion against said deformable membrane forming a wall of the fluid retaining space for deforming said membrane. (See Fukui Figs. 5A-5E wherein the membrane forms a portion of an enclosing wall of a fluid retaining space and the EAP arrangement comprises an actuation layer which is disposed in engaging fashion with the membrane for deforming it.)

Regarding claim 14 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the electroactive polymer actuator arrangement comprises an electrostrictive electroactive polymer material. (See Hendriks Col. 14 Lines 16-27 wherein the EAP comprises an electrostrictive EAP material.)

Regarding claim 15 modified Fukui discloses all the claim limitations as set forth above as well as the device wherein the controller is adapted to recuringly control the actuator elements actuate in a cascading fashion wherein the actuators are actuated in sequential consecutive groups, each actuated group being larger than the previously actuated group.(See Fukui [0064] and Figs. 3A-3C wherein alternating and sequential actuation in a cascading fashion of the actuators 204 is performed via a 

Allowable Subject Matter
Claim 19-22 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/19/2021 have been fully considered but they are not persuasive.

Applicant argues that “The sequence of activation of the actuators 204 in FIGs. 3A-3C does not correspond to a sequence that describes an "actuation path", per se. 
"Path: the course or direction in which a person or thing is moving." (Dictionary.com) 
Consequently, Fukui cannot be said to "induce a wave-like fluid flow in at least a direction of said actuation path", as asserted by the Examiner. 
With regard to the specific language of amended claim 1, Fukui clearly does not disclose producing "a flow of the fluid in a direction that corresponds to a direction of the sequence of topology changes and is parallel to a plane of the deformable membrane". 
Fukui's pattern 3A will produce an upward flow of water above each activated actuator 204a', and a resultant downward flow of water over each inactivated actuator 204b' (see, e.g., applicants' FIG. 5). Pattern 3B will abate the flow of water, and Pattern 3C will cause the inverse of Pattern 3A. In FIG. 3C, the fluid will flow upward above each actuator 204b', and downward toward each actuator 204a'. 
Additionally, within each pattern 3A, 3C, the lateral flow of fluid above each actuator 204 in the center of the membrane will be equally distributed in all directions, and the lateral flow of fluid of each actuator affected by the walls of the enclosure will be counteracted by the effects of the flow above each actuator on the opposite wall. “

The examiner disagrees with applicant and notes that Fukui does in fact disclose an activation pattern which produces a flow of the fluid in a direction that corresponds to a direction of the sequence of topology changes and is parallel to a plane of the deformable membrane as claimed. 
Firstly the examiner notes that the controller of Fukui is a general purpose computer and Fukui notes that the computer may be programmed to provide any pattern or sequence of activation and is fully capable of being provided with a sequence which produces such a flow.  Applicant’s claims do not require the controller being specifically configured, i.e. programmed, to perform the specific actuation pattern but merely recites functional language and intended use which the general purpose computer of Fukui is fully capable of being programmed to perform, i.e. create an activation pattern.
Furthermore it is noted that as shown in Figs. 2A-2C and as described in [0056] disclose an activation pattern whereby successive actuators are activated in a pattern from left to right and such an activation would create a rightward flow of at least some fluid that is parallel to the deformable membrane.
It is suggested that applicant actually structurally claim a controller specifically configured or programmed to perform the claimed functions and intended uses and also claim specific patterns of activation which are not taught by the cited prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799